Name: Commission Regulation (EEC) No 1692/93 of 30 June 1993 fixing the import levies on sugar beet and sugar cane
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/34 Official Journal of the European Communities 1 . 7. 93 COMMISSION REGULATION (EEC) No 1692/93 of 30 June 1993 fixing the import levies on sugar beet and sugar cane in the sugar sector for the 1993/94 marketing year as a result of the monetary realignments during the 1992/93 marketing year ; Whereas the threshold price for white sugar has been fixed by Council Regulation (EEC) No 1550/93 of 14 June 1993 fixing, for the 1993/94 marketing year, the derived intervention prices for white sugar, the interven ­ tion price for raw sugar, the minimum prices for A and B beet, the threshold prices, the amount of compensation for storage costs (6), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 1 548/93 (2), and in particular Article 1 6 (8) thereof, Whereas Article 16 of Regulation (EEC) No 1785/81 provides that an import levy must be fixed by the Commission on the products listed in Article 1 ( 1 ) (b) of that Regulation ; whereas that levy must be calculated at a standard rate on the basis of the sucrose content of each of those products and the levy on white sugar ; Whereas Article 6 of Regulation (EEC) No 837/68 of the Commission of 28 June 1968 on detailed rules for the application of levies on sugar (3), as last amended by Regu ­ lation (EEC) No 1428/78 (4), provides that the levy appli ­ cable to these products is obtained by multiplying by a coefficient the difference, in respect of . 100 kilograms of white sugar, between the threshold price valid for the relevant marketing year and the arithmetic average of cif prices recorded during a reference period ; whereas the coefficients and the reference period were fixed by Article 6 of Regulation (EEC) No 837/68 ; Whereas Commission Regulation (EEC) No 1724/93 0 lays down the prices and amounts fixed in ecus applicable HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 (1 ) of Regula ­ tion (EEC) No 1785/81 on the products listed in Article 1 ( 1 ) (b) of that Regulation shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4 . (2) OJ No L 154, 25. 6 . 1993, p. 10 . 0 OJ No L 151 , 30. 6 . 1968 , p. 42. (4) OJ No L 171 , 28 . 6 . 1978, p. 34. (*) See page 127 of this Official Journal . 6) OJ No L 154, 25. 6 . 1993, p. 15. 1 . 7. 93 Official Journal of the European Communities No L 159/35 ANNEX to the Commission Regulation of 30 June 1993 fixing the import levies on sugar beet and sugar cane (ECU/tonne) CN code Import levies 121291 10 121291 90 1212 92 00 69,12 237,60 47,52